Form of Restricted Stock Award Agreement to Officers under the Company’s

2002 Stock Incentive Plan (non-competition; four-year vesting)

   Exhibit 10(f)

LOGO [g65154logo1.jpg]

RESTRICTED STOCK AWARD

Award Number:                     

 

Award Date   Number of Shares   Final Vesting Date   [«Name»]  

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

«Name»

(“Participant”) an award (the “Award”) of that number of shares (the “Shares”)
of UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above in the box labeled “Number of Shares,” subject
to certain restrictions and on the terms and conditions contained in this Award
and the UnitedHealth Group Incorporated 2002 Stock Incentive Plan (the “Plan”).
A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award, the terms of the Plan shall
govern. Any terms not defined herein shall have the meaning set forth in the
Plan.

* * * * *

1. Rights of the Participant with Respect to the Shares. With respect to the
Shares, on and after the Award Date and until the date or dates on which the
Shares vest and the restrictions with respect to the Shares lapse in accordance
with Section 2, 3 or 4, Participant shall have all of the rights of a
shareholder of the Common Stock, including the right to vote the Shares and the
right to receive dividends thereon, unless and until the Shares are forfeited
pursuant to Section 4 or 6. The rights of Participant with respect to the Shares
shall remain forfeitable at all times prior to the date or dates on which such
rights become vested, and the restrictions with respect to the Shares lapse, in
accordance with Section 2, 3 or 4. Subject to the restrictions and terms of this
Award, after the Shares vest pursuant to Section 2, 3 or 4, Participant shall
have all of the rights of a shareholder of the Common Stock with respect to the
Shares (including, without limitation, the right to vote the Shares and to
receive cash dividends).

2. Vesting. Subject to the terms and conditions of this Award, 25% of the Shares
shall vest, and the restrictions with respect to the Shares shall lapse, on each
of the first,



--------------------------------------------------------------------------------

second, third and fourth anniversaries of the Award Date if Participant remains
continuously employed by the Company or continues to serve on the Board of
Directors of the Company until the respective vesting dates.

3. Early Vesting Upon Change in Control. Notwithstanding the other vesting
provisions contained in Section 2, but subject to the other terms and conditions
set forth herein, upon the effective date of a Change in Control, all of the
Shares shall become immediately and unconditionally vested and exercisable, and
the restrictions with respect to all of the Shares shall lapse. For purposes of
this Award, a “Change in Control” shall mean the sale of all or substantially
all of the Company’s assets or any merger, reorganization, or exchange or tender
offer which, in each case, will result in a change in the power to elect 50% or
more of the members of the Board of Directors of the Company.

4. Forfeiture or Early Vesting Upon Termination of Employment.

(a) Termination of Employment Generally. If, prior to vesting of the Shares
pursuant to Section 2 or 3, Participant ceases to be an employee of the Company,
or ceases to serve on the Board of Directors of the Company, for any reason
(voluntary or involuntary) other than death, permanent long-term disability or a
termination of employment that results in severance or separation pay being paid
to Participant, then Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited.

(b) Death or Permanent Long-Term Disability. If Participant dies while employed
by the Company or its subsidiaries, or if Participant’s employment by the
Company or its subsidiaries is terminated due to Participant’s failure to return
to work as the result of a permanent long-term disability that renders
Participant incapable of performing his or her duties as determined under the
provisions of the Company’s long-term disability insurance program applicable to
Participant, then all unvested Shares shall become immediately vested, and the
restrictions with respect to all of the Shares shall lapse, as of the date of
such long-term disability or death. No transfer by will or the applicable laws
of descent and distribution of any Shares that vest by reason of Participant’s
death shall be effective to bind the Company unless the Committee shall have
been furnished with written notice of such transfer and a copy of the will or
such other evidence as the committee of the Board of Directors administering the
Plan (the “Committee”) may deem necessary to establish the validity of the
transfer.

(c) Severance. If Participant is entitled to severance under the Company’s
severance pay plan as in effect on the date hereof, then the Shares shall
continue to vest, and the restrictions with respect to the Shares shall continue
to lapse, for the period of such severance. If Participant is entitled to
severance under an employment agreement entered into with the Company, then the
Shares will continue to vest, and the restrictions with respect to the Shares
shall continue to lapse for the period of such severance that Participant is
eligible to receive as of the



--------------------------------------------------------------------------------

date hereof. If Participant is entitled to separation pay other than under the
Company’s severance pay plan or an employment agreement, then vesting of the
Shares, and lapsing of their restrictions, shall continue for the lesser of
(i) the period Participant would have received payments under the severance pay
plan as in effect on the date hereof, had Participant been eligible for such
payments; or (ii) the period of separation pay. In either case, should
Participant be paid in a lump sum versus bi-weekly payments, the Shares shall
continue to vest for the time in which severance or separation pay would have
been paid had it been paid bi-weekly.

5. Restriction on Transfer. Until the Shares vest pursuant to Section 2, 3 or 4,
the Shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, and no attempt to transfer unvested Shares,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the transferee with any interest or right in or with respect to the Shares.
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the Shares
upon the death of Participant.

6. Restrictive Covenants. In consideration of the terms of this Award and
Participant’s access to Confidential Information, Participant agrees to the
Restrictive Covenants set forth below. For purposes of these Restrictive
Covenants, the “Company” means UnitedHealth Group Incorporated and all of its
subsidiaries and other affiliates. If Participant violates: (i) any provision of
the Restrictive Covenants of this Certificate, or (ii) any provision of the
Company’s Principles of Integrity and Compliance, then (i) all unvested portions
of the Shares, together with any portions of the Shares that vested within one
year prior to the termination of Participant’s employment with the Company or at
any time after such termination (the “Forfeited Shares”), shall become null and
void and (ii) Participant shall pay to the Company, upon demand, an amount equal
to (A) the proceeds Participant has received from any sales of Forfeited Shares,
and (B) if Participant still holds all or any part of the Forfeited Shares at
the time such Company demand is made, the aggregate Fair Market Value of such
Forfeited Shares as of the date of vesting of such Forfeited Shares.
Furthermore, the Company may seek any other legal or equitable remedy, including
injunctive relief, if Participant violates any of the following Restrictive
Covenants. By accepting this Award, Participant agrees that the restrictions and
agreements contained in this Section 6 are reasonable and necessary to protect
the legitimate interests of the Company.

(a) Confidential Information. Participant will be given access to and provided
with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Participant’s employment. Examples
of Confidential Information include: inventions; new product or marketing plans;
business strategies and plans; merger and acquisition targets; financial and
pricing information; computer programs, source codes, models and databases;
analytical models; customer lists and information; and supplier and vendor lists
and information. Participant agrees not to disclose or use Confidential
Information, either during or after Participant’s employment with the Company,
except as necessary to perform Participant’s duties or as the Company may
consent in writing.

 



--------------------------------------------------------------------------------

(b) Non-Solicitation. During Participant’s employment and for two years after
the termination of Participant’s employment for any reason whatsoever,
Participant may not, without the Company’s prior written consent, directly or
indirectly, for Participant or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

 

  (i) Engage in any business competitive with any Company business with any
person or entity who: (a) was a Company provider or customer within the 12
months before Participant’s employment termination and, (b) with whom
Participant had contact to further the Company’s business or for whom
Participant performed services, or supervised the provision of services for,
during Participant’s employment.

 

  (ii) Hire, employ, recruit or solicit any Company employee or consultant.

 

  (iii) Induce or influence any Company employee, consultant, customer or
provider to terminate his, her or its employment or other relationship with
UnitedHealth Group.

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for one year after the
termination of Participant’s employment for any reason whatsoever, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i) Engage or participate in, or in any way render services or assistance to,
any business that competes, directly or indirectly, with any Company product or
service that Participant participated in, engaged in, or had Confidential
Information regarding, during Participant’s employment.

 

  (ii) Assist anyone in any of the activities listed above.

7. Issuance of Shares.

(a) Effective as of the Award Date, the Company shall cause the Shares to be
issued in book-entry form, registered in Participant’s name. The Shares shall be
subject to an appropriate stop-transfer order.

(b) After any of the Shares vest pursuant to Section 2, 3 or 4 and following
payment of the applicable withholding taxes pursuant to Section 9, the Company
promptly shall cause the stop-transfer order to be removed with respect to such
vested Shares.

 



--------------------------------------------------------------------------------

8. Adjustments to Shares.

(a) In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stocks would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Shares), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of Shares Participant would have received;
provided, however, that the number of shares covered by the Award shall always
be a whole number.

(b) Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends or other cash distributions)
distributed with respect to the Shares prior to the date or dates the Shares
vest shall be subject to the same restrictions, terms and conditions as the
Shares and shall be promptly deposited with the Secretary of the Company or a
custodian designated by the Secretary.

(c) Any cash dividends or other cash distributions payable with respect to the
Shares shall be distributed at the same time cash dividends or other cash
distributions are distributed to shareholders of the Company generally.

9. Income Tax Matters.

(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Participant may elect to satisfy Participant’s
federal and state income tax withholding obligations arising from the receipt
of, or the lapse of restrictions relating to, the Shares, by (i) delivering
cash, check (bank check, certified check or personal check) or money order
payable to the Company, (ii) having the Company withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, or (iii) delivering to the Company shares of Common Stock already owned
by Participant having a Fair Market Value equal to the amount of such taxes. Any
shares already owned by Participant referred to in the preceding sentence must
have been owned by



--------------------------------------------------------------------------------

Participant for no less than six months prior to the date delivered to the
Company if such shares were acquired upon the exercise of an option or upon the
vesting of restricted stock units or other restricted stock. The Company will
not deliver any fractional Share but will pay, in lieu thereof, the Fair Market
Value of such fractional Share. Participant’s election must be made on or before
the date that the amount of tax to be withheld is determined.

10. Miscellaneous.

(a) This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

(e) If a court or arbitrator decides that any provision of this Certificate is
invalid or overbroad, Participant agrees that the court or arbitrator should
narrow such provision so that it is enforceable or, if narrowing is not possible
or permissible, such provision should be considered severed and the other
provisions of this Certificate should be unaffected.

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in this Certificate will be inadequate, (ii) the
Company will suffer immediate and irreparable harm from any such breach, and
(iii) the Company will be entitled to injunctive relief from a court in addition
to any legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants in this Certificate shall survive forfeiture of
the Shares.

 



--------------------------------------------------------------------------------

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of laws
principles).